Citation Nr: 0812985	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  04-29 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for residuals of a left knee injury.  The 
veteran testified before the Board in September 2006.  

In a January 2007 decision, the Board denied the veteran's 
claim for service connection for residuals of a left knee 
injury.  The veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand, a December 2007 
decision of the Court remanded the claim for readjudication 
in accordance with the Joint Motion.      

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.  It appears additional service personnel 
records are outstanding.  At a September 2006 video 
conference hearing before the Board, the veteran testified 
that he injured his left knee during service and was treated 
by a corpsman for the injury.  He reported that he used 
crutches for approximately one month after the injury.  He 
asserted that while he was still using crutches, he was 
ordered to perform a physical training test that he did not 
report to because he did not think it was a serious request.  
He stated that as a result, he was punished by being 
restricted to barracks for 30 days.  The service personnel 
records currently existing in the claims file show that the 
veteran had a notation of unauthorized absence in March 1969.  
However, it does not appear that the associated records of 
any non-judicial punishment of restriction to barracks have 
yet been requested to corroborate the veteran's reported 
injury during service.  Relevant records from a Federal 
department or agency should be obtained, if available.  See 
38 C.F.R. § 3.159(c)(2) (2007).
      
While VA did obtain the portions of the veteran's service 
personnel records that would verify combat participation in 
connection with a claim of service connection for PTSD, the 
associated records of any non-judicial punishment of 
restriction to barracks have not yet been requested.  Because 
information sufficient to allow for a search of these records 
is available, and these records may be useful in deciding the 
veteran's claim, an attempt to obtain them should be made.  
38 C.F.R. § 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).     

Accordingly, the case is REMANDED for the following actions:

1.  Request that the National Personnel 
Records Center (NPRC) furnish all 
available service personnel records, to 
include any records of non-judicial 
punishment involving restriction to 
barracks and any other type of non-
judicial punishment, for the veteran's 
service in the United States Marine 
Corps from the period of October 1966 
to March 1970.  If any of the records 
are shown to be at another storage 
facility, a request should be made to 
the appropriate storage facility.  All 
efforts to obtain medical records 
should be fully documented, and the 
facilities must provide a negative 
response if records are not available.

2.  Schedule the veteran for a VA 
examination of the claimed left  knee 
disorder.  The claims file must be made 
available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file 
was reviewed.  Any indicated tests, 
including X-rays if indicated, should 
be accomplished. A rationale for any 
opinion expressed should be provided.

(A) The examiner should opine as to 
whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current left 
knee disorder is related to service to 
include any in-service injury.

(B) The examiner should opine as to 
whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any left knee 
disorder was first manifest during 
active service or within the initial 
post-service year of service.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim for service connection for 
residuals of a left knee injury.  If 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond 
thereto.  
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



